DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-11 and 13-20 are pending and are examined below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Snidow, U.S. Publication No. 2013/0192662 in view of den Boer et al., U.S. Publication No. 2009/0084438 A1.
Regarding Claim 1, Snidow teaches a solar panel comprising:
	A cell mounting surface (back substrate 303) (see fig. 4, and paragraph 31); and
	A cell array formed by photovoltaic cells 302 having a photon absorbent surface (light receiving surface), the cell array coupled to the cell mounting surface such that the photon absorbent surface is at an angular position different than the cell mounting surface (see fig. 4 and paragraph 31).

    PNG
    media_image1.png
    451
    826
    media_image1.png
    Greyscale



Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP §2123.
While Snidow explicitly discloses the photovoltaic cells are double-sided (bifacial) (see figures 3-5 and [0030-0032]), Snidow explicitly discloses that the photovoltaic cells could also be single-sided (Abstract, [0014], [0040] and [0043]), and therefore, light is received by the photovoltaic cells only at one side. 
 Thus, Snidow implicitly discloses that the cell array having a non-bifacial (single sided) photon absorbent surface, and a non-photon absorbent surface on outer surface of a side opposite the non-bifacial (single sided) photon absorbent surface.  
However, Snidow does not explicitly show whether the non-photon absorbent surface is reflective.
den Boer is directed to a single-sided photovoltaic cell (see figure 8 or 9) wherein light is received from the top and enters the photovoltaic cell by a non-bifacial (single sided) photon absorbent surface and bottom side comprises a reflective non-photon absorbent surface (reflector 7 which is made of reflective layer of a material as disclosed in [0058]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the single-sided photovoltaic cell as taught by den Boer in the panel of Snidow to provide enhanced reflection and absorption in the system through a known photovoltaic design.

Regarding Claim 2, Snidow teaches that the mounting surface (303) may be reflective (see paragraph 31).  This meets the claimed second reflective surface.
Regarding Claim 3, Snidow teaches that the mounting surface 303 inherently has some degree of rigidity, and therefore reads on claimed rigid structure. 
Regarding Claim 4, Snidow teaches that the structure includes a support that orients the entire light incident surface at an angular position different than the mounting surface (frame structure, see paragraph 30).
Regarding Claims 5 and 6, Snidow teaches that the device may include a frame that may couple the device to the substrate (see paragraph 30).  This frame may be seen as a rectangular footprint (as the entire device is shown in fig. 4 to have a rectangular footprint, also see fig. 3), and supports that array at a different angular position than the cell mounting surface.
Regarding Claim 7, fig, 4 of Snidow shows what can be considered first and second arrays in each row of the support.  These arrays are shown to exist in a footprint that is smaller than if the arrays were coplanar with the substrate, or cell mounting surface.
Regarding Claim 8, Snidow teaches that the arrays are electrically coupled and adjoined side by side (see fig. 4 and claim 3, teaching a series connection).
Regarding Claim 9, because the structure shown by Snidow is identical to the features claimed, it is the examiner’s position that the efficiency would be greater in the angled position than if they were disposed coplanar to the substrate.  Furthermore, the examiner notes that Snidow uses bifacial cells (see paragraph) and a reflective back substrate (the claimed cell 
Regarding Claims 10 and 11, Snidow teaches that the angular position should be within the ranges claimed (see claim 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding Claim 13, Snidow teaches a solar panel comprising:
	A cell mounting surface (back substrate 303) (see fig. 4, and paragraph 31); 
	A first cell cell array formed by photovoltaic cells 302 having a photon absorbent surface (light receiving surface), the first cell array coupled to the cell mounting surface 303 such that the photon absorbent surface is at an angular position different than the cell mounting surface (see fig. 4 and paragraph 31), and
	A second cell array formed by photovoltaic cells 302 having a photon absorbent surface (light receiving surface), the second cell array coupled to the cell mounting surface 303 such that the photon absorbent surface is at an angular position different than the cell mounting surface (see figure 4).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP §2123.

 Thus, Snidow implicitly discloses that the cell array having a non-bifacial (single sided) photon absorbent surface, and a non-photon absorbent surface on outer surface of a side opposite the non-bifacial (single sided) photon absorbent surface.  
However, Snidow does not explicitly show whether the non-photon absorbent surface is reflective.
den Boer is directed to a single-sided photovoltaic cell (see figure 8 or 9) wherein light is received from the top and enters the photovoltaic cell by a non-bifacial (single sided) photon absorbent surface and bottom side comprises a reflective non-photon absorbent surface (reflector 7 which is made of reflective layer of a material as disclosed in [0058]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the single-sided photovoltaic cell as taught by den Boer in the panel of Snidow to provide enhanced reflection and absorption in the system through a known photovoltaic design.
Snidow as modified by den Boer discloses the first reflective non-photon absorbent surface is co-extensive with the side opposite the non-bifacial (single sided) photon absorbent surface (see figure 8 or 9 of den Boer).
Regarding Claim 14, Snidow teaches an angle to normal between 5 and 20 degrees, as discussed above.
Regarding Claim 15, Snidow teaches a reflective substrate, thereby providing that “the cell mounting surface comprises a second reflective surface, as shown above.

Regarding Claim 17, Frolov shows that the reflective surface of the first cell array reflects light to the second cell, thereby meeting claim 17 under the combination provided above.

7.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snidow, U.S. Publication No. 2013/0192662 in view of den Boer et al., U.S. Publication No. 2009/0084438 A1, Frolov et al., U.S. Publication No. 2009/0255567.
Regarding Claim 18, Snidow teaches a system comprising:
	A panel having a reflective cell mounting surface (substrate 303, see fig. 4 and paragraph 31) meeting the claimed second reflective surface;
	A first cell cell array formed by photovoltaic cells 302 having a photon absorbent surface (light receiving surface), the first cell array coupled to the cell mounting surface 303 such that the photon absorbent surface is at an angular position different than the cell mounting surface (see fig. 4 and paragraph 31), and
	A second cell array formed by photovoltaic cells 302 having a photon absorbent surface (light receiving surface), the second cell array coupled to the cell mounting surface 303 such that the photon absorbent surface is at an angular position different than the cell mounting surface (see figure 4).
Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP §2123.
While Snidow explicitly discloses the photovoltaic cells are double-sided (bifacial) (see figures 3-5 and [0030-0032]), Snidow explicitly discloses that the photovoltaic cells could also be single-sided (Abstract, [0014], [0040] and [0043]), and therefore, light is received by the photovoltaic cells only at one side. 
 Thus, Snidow implicitly discloses that the cell array having a non-bifacial (single sided) photon absorbent surface, and a non-photon absorbent surface on outer surface of a side opposite the non-bifacial (single sided) photon absorbent surface.  
However, Snidow does not explicitly show whether the non-photon absorbent surface is reflective.
den Boer is directed to a single-sided photovoltaic cell (see figure 8 or 9) wherein light is received from the top and enters the photovoltaic cell by a non-bifacial (single sided) photon absorbent surface and bottom side comprises a reflective non-photon absorbent surface (reflector 7 which is made of reflective layer of a material as disclosed in [0058]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the single-sided photovoltaic cell as taught by den Boer in the panel of Snidow to provide enhanced reflection and absorption in the system through a known photovoltaic design.

Snidow further teaches that the device may include a “foundational base” (solid frame 304).
However, Snidow as modified does not explicitly disclose a tracking system to control an angle of the panel relative to the foundational base that re-orients the position of the non-bifacial photon absorbent surface of the first cell array and the non-bifacial photon absorbent surface of the second cell array relative to a position of the sun.
Frolov teaches that a tracking system for a solar panel that may be included to reposition the system or its best orientation relative to the sun (see paragraph 48).  As such, it would be further obvious to one of ordinary skill to include a tracking system in order to provide the system with its best possible orientation and provide the most efficiency.  This meets the limitation of “a tracking system that controls an angle of the panel…that re-orients the position of the photon absorbent surface of the first and second cell arrays relative to the position of the sun”
Regarding Claim 20, Snidow provides that the frame 304, meeting the claimed foundational base, includes side walls (shown in fig. 6); a support frame above the side walls (portion engaging cover, see fig. 6); a transparent weather cover (301, see fig. 6) and a bottom (see fig. 3).  Fig. 3 shows that the panel is affixed to the bottom of the base (see fig. 3 and paragraph 30) and enclosed by the side walls and transparent cover (see paragraph 30 and figs. 3 and 6).  Furthermore, when combined, the structure is attached to the tracking system.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Snidow in view of den Boer and Frolov, as applied to claim 18 above, and further in view of Schwartzman, U.S. Publication No. 2008/0087321.
Regarding Claim 19, modified Snidow teaches a system as discussed above.  However, the references do not discuss the details of the tracking system.
Schwartzman teaches a solar energy tracking system featuring a controller and a sensor to generate alignment data for the module (see paragraph 28).
As such, it would be obvious to one of ordinary skill in the art to modify the system taught by modified Snidow by including a controller and sensor to operate the tracking system, in order to avoid misalignment and provide optimal tracking (see paragraph 28).

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Pizzarello reference is moot in view of the withdrawal of the rejection.
Applicant’s arguments with respect to Snidow in view of Frolov reference is moot in view of the withdrawal of the rejection.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frazier, U.S. Publication No. 2011/0061644 provides a photovoltaic design that .

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721